             Case 1:19-cv-03235-RDB Document 25 Filed 04/27/20 Page 1 of 9



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

JABARI LYLES,                               *

         Plaintiff,                         *

    v.                                      *       Civil Action No. RDB-19-3235
CHEGG, INC.,                                *

         Defendant.                         *

*        *       *     *     *     *   *  *   *   *                       *       *      *
                                 MEMORANDUM ORDER
         On April 29, 2018, Defendant Chegg, Inc. (“Defendant” or “Chegg”) experienced a

data breach resulting in the exposure of its customer’s personally identifiable information.

Plaintiff Jabari Lyles (“Plaintiff” or “Lyles”) has filed a putative class action lawsuit against

Chegg which seeks redress for the data breach. Plaintiff’s Complaint brings eight Counts, all

arising from the April 2018 incident.

         Now pending is Defendant’s Motion to Compel Arbitration and Dismiss, or,

Alternatively, Stay. (ECF No. 21.) The parties’ submissions have been reviewed and no

hearing is necessary. See Local Rule 105.6 (D. Md. 2018). For the reasons stated herein,

Defendant’s Motion to Compel Arbitration and Dismiss (ECF No. 21) is GRANTED. This

case is DISMISSED WITHOUT PREJUDICE.

                                        BACKGROUND

         Chegg provides education materials and services to high school and college students.

(Compl. ¶ 1, ECF No. 2-1.) Lyles is a Maryland resident and former Chegg customer who

contracted with Chegg while he was a student at the University of Maryland, Baltimore
         Case 1:19-cv-03235-RDB Document 25 Filed 04/27/20 Page 2 of 9



County. (Id. ¶ 9; Decl. of Wentao Xu ¶ 2, ECF No. 21-6.) On September 30, 2014, Lyles

created a Chegg account through its online registration process. (ECF No. 21-6 ¶ 2.) By

clicking the “sign up” button on the Chegg.com website, Lyles agreed to the company’s Terms

of Use. (ECF No. 21-6 ¶ 4; ECF No. 24-4.) The Terms of Use in effect at that time (the

“2014 Terms of Use”) contains an arbitration notice, as follows:

       ARBITRATION NOTICE: Except for certain types of disputes
       described in the ARBITRATION section below, you agree that disputes
       between you and CHEGG will be resolved by binding, individual
       ARBITRATION and you waive your right to participate in a class action
       lawsuit or classwide arbitration.
(2014 Terms of Use, ECF No. 21-3.) Beneath the heading “Legal Disputes,” the Terms of

Use specified that “You and Chegg agree that any dispute, claim or controversy arising out of

or relating to these Terms of Use or the breach, termination, enforcement, interpretation or

validity thereof . . . will be settled by binding arbitration” (Id. at 11.) The Terms of Use further

specify that the Commercial Arbitration Rules and the Supplementary Procedures for

Consumer Related Disputes (the “AAA Rules”) govern the arbitration. (Id.)

       On April 29, 2018, an unauthorized party gained access to the data of approximately

40 million Chegg customers, including user names, email addresses, shipping addresses, and

hashed Chegg passwords. (Compl. ¶¶ 3, 11; Form 8-K, ECF No. 21-5.) Plaintiff generally

alleges that Defendant did not take proper security measures to prevent the exposure of its

customers’ personally identifiable information and did not notify its customers of the data

breach. (Compl. ¶¶ 17, 27.) Plaintiff claims that he has received spam calls mentioning his

personally identifiable information since the breach. (Id. ¶ 18.)



                                                 2
         Case 1:19-cv-03235-RDB Document 25 Filed 04/27/20 Page 3 of 9



       On September 11, 2019, Lyles filed this putative class action lawsuit in the Circuit Court

of Baltimore City, Maryland. Complaint, Lyles v. Chegg, Inc., No. 24C19004708 (Md. Cir. Ct.

Baltimore City, Sept. 11, 2019). The Complaint contains eight Counts, all arising from the

April 2018 data breach. On November 8, 2019, Chegg filed a Notice of Removal and removed

the Action to this Court pursuant to 28 U.S.C. §§ 1332(a), 1332(d), 1441, and 1446. (ECF No.

1.) On December 4, 2019, Chegg filed the presently pending Motion to Compel Arbitration

and Dismiss, or, Alternatively, Stay. (ECF No. 21.)

                                 STANDARD OF REVIEW

       As this Court has previously noted, “motions to compel arbitration exist in the

netherworld between a motion to dismiss and a motion for summary judgment.” Caire v. Conifer

Value Based Care, LLC, 982 F. Supp. 2d 582, 589 (D. Md. 2013) (citing Shaffer v. ACS Gov’t

Servs., Inc., 321 F. Supp. 2d 682, 683 (D. Md. 2004)). Where, as here, the formation or validity

of the arbitration agreement is in dispute, a motion to compel arbitration is treated as one for

summary judgment. Berkeley Cty. Sch. Dist. v. Hub Int’l Ltd., 944 F.3d 225, 234 (4th Cir. 2019);

see also Caire, 982 F. Supp. 2d at 589 (citing Shaffer, 321 F. Supp. 2d at 684 n.1); Rose v. New Day

Fin., LLC, 816 F. Supp. 2d 245, 251 (D. Md. 2011). Rule 56 of the Federal Rules of Civil

Procedure provides that a court “shall grant summary judgment if the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(c). A material fact is one that “might affect the outcome of the suit

under the governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S. Ct. 2505

(1986). A genuine issue over a material fact exists “if the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.” Id. In considering a motion for summary
                                                 3
           Case 1:19-cv-03235-RDB Document 25 Filed 04/27/20 Page 4 of 9



judgment, a judge’s function is limited to determining whether sufficient evidence exists on a

claimed factual dispute to warrant submission of the matter to a jury for resolution at trial. Id.

at 249.

          In undertaking this inquiry, this Court must consider the facts and all reasonable

inferences in the light most favorable to the nonmoving party. Scott v. Harris, 550 U.S. 372,

378, 127 S. Ct. 1769 (2007). However, this Court must also abide by its affirmative obligation

to prevent factually unsupported claims and defenses from going to trial. Drewitt v. Pratt, 999

F.2d 774, 778-79 (4th Cir. 1993). If the evidence presented by the nonmoving party is merely

colorable, or is not significantly probative, summary judgment must be granted. Anderson, 477

U.S. at 249–50. A party opposing summary judgment must “do more than simply show that

there is some metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 586, 106 S. Ct. 1348 (1986); see also In re Apex Express Corp., 190 F.3d

624, 633 (4th Cir. 1999). This Court has previously explained that a “party cannot create a

genuine dispute of material fact through mere speculation or compilation of inferences.” Shin

v. Shalala, 166 F. Supp. 2d 373, 375 (D.Md.2001) (citations omitted).

                                          ANALYSIS

          The parties agree that the 2014 Terms of Use contains an arbitration agreement and a

“broad delegation clause,” leaving to the arbitrator any questions concerning the scope of the

agreement. (ECF No. 23 at 3 n.1; ECF No. 24 at 1 n.2.) Quite simply, the only issue before

this Court is whether the parties formed an arbitration agreement. While Plaintiff argues that

the Defendant has produced insufficient evidence to show that they formed an agreement,


                                                4
         Case 1:19-cv-03235-RDB Document 25 Filed 04/27/20 Page 5 of 9



there is no triable issue of fact concerning the formation of an arbitration agreement.

Accordingly, the Defendant’s Motion to Compel Arbitration and Dismiss (ECF No. 21) is

GRANTED. This case is DISMISSED WITHOUT PREJUDICE.

       The Federal Arbitration Act (“FAA”), 9 U.S.C. § 1 et seq. governs the parties’ arbitration

agreement. The FAA requires that “an agreement in writing to submit to arbitration an

existing controversy arising out of such a contract, transaction, or refusal, shall be valid,

irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the

revocation of any contract.” Id. at § 2. The FAA explicitly reserves issues of contract

formation for trial, “provided that a question of fact as to that issue is properly generated.”

Focus Music Entm’t, LLC v. Streamify, LLC, ELH-18-1241, 2018 WL 6423906, at *6 (D. Md.

Dec. 5, 2018). To proceed to trial, “an unequivocal denial that the agreement to arbitrate had

been made is needed, and some evidence should be produced to substantiate the denial.” Drews

Distrib., Inc. v. Silicon Gaming, Inc., 245 F.3d 347, 352 n.3 (4th Cir. 2001) (citation and internal

quotation marks omitted).

       Employing a so-called “delegation provision,” the parties may agree to arbitrate the

“gateway” issue of arbitrability, “essentially allowing the arbitrator to determine his or her own

jurisdiction.” Novic v. Credit One Bank, N.A., 757 F. App’x 263, 265 (4th Cir. 2019). In such

cases, the court may not pass upon the scope or validity of the arbitration agreement. Rent-A-

Ctr., W., Inc. v. Jackson, 561 U.S. 63, 72, 130 S. Ct. 2772 (2010). Even when questions of

arbitrability have been delegated to the arbitrator, however, the court must decide issues

concerning contract formation.      Granite Rock Co. v. Int’l Bd. of Teamsters, 561 U.S. 287, 296

(2010) (“[W]here the dispute at issue concerns contract formation, the dispute is generally for
                                                 5
         Case 1:19-cv-03235-RDB Document 25 Filed 04/27/20 Page 6 of 9



the courts to decide.”); Buckeye Check Cashing, Inc. v. Cardegna, 546 U.S. 440, 444 n.1, 126 S. Ct.

1204 (2006) (distinguishing between arbitral questions of contract validity and nonarbitral

questions of whether a contract was “ever concluded”); Berkeley Cty. Sch. Dist. v. Hub Int'l Ltd.,

944 F.3d 225 (4th Cir. 2019) (“[T]he district court – rather than the arbitrator – [must] decide

whether the parties have formed an agreement to arbitrate.”).

       Plaintiff has failed to generate a triable issue concerning the formation of an arbitration

agreement. According to the Declaration of Wentao Xu, who holds the position of Director

of Engineering at Chegg, Lyles created a Chegg.com account on September 30, 2014. (ECF

No. 21-6 ¶ 2.) By clicking on the “sign up” button on the Chegg.com website, Lyles agreed

to the 2014 Terms of Use on September 30, 2014. (ECF No. 21-6 ¶ 4; ECF No. 24-4.) The

2014 Terms of Use contains an arbitration agreement and a delegation provision. (ECF No.

21-3 at 11.) Lyles does not deny any of this. He neither disputes that he accepted the 2014

Terms of Use nor submits any evidence refuting the formation of a contract.

       Lyles nevertheless argues that arbitration may not be compelled because Chegg has

failed to produce evidence concerning the manner in which the 2014 Terms of Use and its

arbitration provision were communicated to him on the Chegg.com website. Without this

evidence, Lyles argues, Chegg has not established that the parties formed an arbitration

agreement. Although it takes the position that this evidence is not required, Chegg replied to

Plaintiff’s arguments by furnishing additional evidence concerning the manner in which the

Chegg.com website provided notice of the 2014 Terms of Use to its users.




                                                6
          Case 1:19-cv-03235-RDB Document 25 Filed 04/27/20 Page 7 of 9



       To resolve questions of contract formation, this Court must apply state contract law.

First Options of Chi, Inc. v. Kaplan, 514 U.S. 938, 944 (1995). In Maryland, “the law of the

jurisdiction where the contract was made [“lex loci contractus” ] controls its validity and

construction.” Kramer v. Bally’s Park Place, Inc., 311 Md. 387, 535 A.2d 466, 467 (1988). As this

case involves the issue of the formation of the arbitration agreement and because the contract

was entered into by the parties in Maryland, Maryland law governs.

       Courts applying Maryland law have upheld clickwrap agreements—that is, “agreements

that require a customer to affirmatively click a box on the website acknowledging receipt of

an assent to the contract terms before he or she is allowed to proceed using the website.”

CoStar Realty Info., Inc. v. Field, 612 F. Supp. 2d 660, 669 (D. Md. 2009); see also Fusha v. Delta

Airlines, Inc., RDB-10-2571, 2011 WL 3849657, at *2-4 (D. Md. 2011). Such agreements must

“give the user reasonable notice that a click will manifest an assent to an agreement.” Meyer v.

Uber Techs., Inc., 868 F.3d 66, 75 (2d Cir. 2017) (quoting Sgouros v. TransUnion Corp., 817 F.3d

1029, 1033-34 (7th Cir. 2016)). Federal district courts have generally upheld clickwrap so long

as it “reasonably communicate[s]” the existence of the contract terms. Meyer, 868 F.3d at 76

(collecting cases).

       Applying these principles, the evidence supports Chegg’s contention that the parties

formed an arbitration agreement. Chegg has produced a copy of the Chegg.com sign-up page

appearing on September 30, 2014, which presented a large button inviting users to “Sign up”

by providing an email address and creating a password. (ECF No. 24-2.) Below the “Sign

up” button, the webpage indicated that “By clicking ‘sign up’ you agree to the Terms and

Privacy Policy.” (Id.) By hovering over the word “Terms” with their cursors, Chegg customers
                                                7
         Case 1:19-cv-03235-RDB Document 25 Filed 04/27/20 Page 8 of 9



were able to review the 2014 Terms of Use. (ECF No. 24-1 ¶ 4; ECF No. 24-4.) The Terms

of Use contain a clearly visible arbitration agreement. (ECF No. 21-3 at 2.) This layout

reasonably communicated the terms of the 2014 Terms of Use and clearly indicated that, by

signing up for a Chegg account, a user agreed to those terms. Plaintiff has not presented any

evidence supporting a contrary position. Accordingly, there is no triable issue to be presented

concerning the formation of an arbitration agreement, and this case must proceed to

arbitration.

       The FAA requires the district court to stay judicial proceedings covered by an

arbitration agreement. 9 U.S.C. § 3. Notwithstanding this provision, the United States Court

of Appeals for the Fourth Circuit permits dismissal “when all the issues presented in a lawsuit

are arbitrable.” Choice Hotels Int'l, Inc. v. BSR Tropicana Resort, Inc., 252 F.3d 707, 709-10 (4th

Cir. 2001). By deciding that there is no triable issue concerning the formation of an arbitration

agreement, this Court has now decided the only issue presented in the parties’ submissions.

As the parties have delegated the issue of arbitrability to an arbitrator, there is nothing further

for this Court to decide. See Gillam v. Branch Banking & Tr. Co. of Virginia, 3:17-CV-722, 2018

WL 3744019, at *5 (E.D. Va. Aug. 7, 2018).             Accordingly, this case is DISMISSED

WITHOUT PREJUDICE.

       For the foregoing reasons, is HEREBY ORDERED this 27th day of April, 2020, that:

   1. Defendant’s Motion to Compel Arbitration and Dismiss (ECF No. 21) is GRANTED;

   2. The parties will proceed to arbitration;

   3. This case is DISMISSED WITHOUT PREJUDICE;


                                                 8
     Case 1:19-cv-03235-RDB Document 25 Filed 04/27/20 Page 9 of 9



4. The Clerk of this Court shall transmit copies of this Order and accompanying

   Memorandum Opinion to counsel;

5. The Clerk of this Court shall CLOSE this case.

                                             ____/s/________________
                                             Richard D. Bennett
                                             United States District Judge




                                        9
